DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the terms Norfab, Ultra Soft, Tecasafe, Nomex, Protera, Kynol, Basofil, and Tencel, which are a trade name or a mark used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.  Each letter of the mark should be capitalized. MPEP 608.01(v).  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required.
Claim Objections
Claims 2, 3, 5, 6, 16, and 18 are objected to because of the following informalities:  Claims 2, 3, 5, and 6 each recites “outwear” at least one (twice in claim 6) which should be “outerwear” for consistency of claim terminology.  Claim 16 recites “that” in line 3 which should be “than”.  Claim 18 recites “the wearer” in the final line which should be “the user” for consistency of claim terminology  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 contains the trademark/trade names Norfab, Ultra Soft, Tecasafe, Nomex, Protera, Kynol, Basofil, and Tencel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe materials with various compositions and, accordingly, the identification/description is indefinite.
Claim 6 recites “the fabric” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Fabric is recited for what makes the plurality of sections.  It is unclear if each of the sections are made of multiple layers, and the multiple layers are oriented in different directions, or if the sections are oriented in different directions.
Claim 7 recites “the fabric” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The fabric has not been recited to include multiple layers, or to only be one layer of multiple layers.  It is therefore unclear how the “layers” are formed of “the fabric” when previously the entire outerwear was recited as made of “the fabric”.  That is, it appears that claim 1 should have recited that the plurality of sections are formed of multiple layers of fabric, rather than later introducing multiple layers.  It is unclear if the fabric includes multiple layers, or if each of the layers is formed of a fabric. 
Claim 13 recites “the fibers” in line 1.  It is unclear if this refers to “a layer of fibers” or “other layers of different fibers”.  The examiner is interpreting this to mean both the layer of fibers and the other layers of different fibers. 
Claim 14 recites “wherein one or more layers” in lines 1-2.  It is unclear to what these layers refer.  These layers are not tied to “a layer of fibers” in claim 12 or “other layers of different fiber”.   Therefore, the claim appears to merely be reciting that layers exist somewhere that are arc flash and flash fire resistant.  The examiner is interpreting this claim as referring to both a layer of fibers and other layers of different fibers from claim 12. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 20 recites “the vent openings positioned proximate a back of a neck of a wearer” such that a wearer is required and thus claims a human.  The examiner respectfully suggests amending the claims to recite “the vent openings are configured to be positioned proximate a back of a neck of a wearer”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (US 20190216143).
Regarding claim 1, Harris describes an article of outerwear (bib, Fig. 4, jacket, Fig. 1) which resists ignition and insulates against heat (heat resistant, para. 0020), the article of outerwear comprising: a plurality of sections made from woven fabric (arm section body section, jacket embodiment, upper portion, bottom portion bib embodiment, weave, para. 0021), knit fabric or a combination thereof, the plurality of sections allow the article of outerwear to stretch to enhance the comfort of the wearer of the article of outerwear (stretch, para. 0036, bib, wristlets, stretch, jacket, para. 0055, each section allows the article of outerwear to stretch inasmuch as claimed).  
Regarding claim 2, the outerwear of Harris describes wherein the article of outwear is an arc flash and flash fire resistant coat or jacket (jacket, Fig. 1).  
Regarding claim 3, the outerwear of Harris describes wherein the article of outwear is an arc flash and flash fire resistant bib (bib, Fig. 5).  
Regarding claim 4, the outerwear of Harris describes wherein portions of the article of outwear are made from fabric comprising NorFab, Para-Aramid, Modacrylic, Ultra Soft, Tecasafe, Nomex, Protera, Treated Cotton, Kynol, Basofil, Meta-Aramid, Tencel, Spandex or combinations thereof (Nomex, para. 0021).  
Regarding claim 6, the outerwear of Harris describes wherein the article of outwear has multiple layers in which the fabric is oriented in different directions (see annotated Fig. 1 below) to (what follows is a recitation of intended use) increase the arc flash and flash fire resistant characteristics of the article of outwear (the materials overlay each other at the seam which would increase fire resistance in that area).  

    PNG
    media_image1.png
    685
    675
    media_image1.png
    Greyscale

Regarding claim 7, the outerwear of Harris describes wherein the fabric in one layer of the multiple layers is oriented perpendicular to a second layer of the multiple layers (see annotated Fig. 1 above).  
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (US 20170089669). 
Regarding claim 8, Levine describes a protective hood or shroud (suit 10) comprising: one or more fan assemblies (fan assembly 54) having air intake openings (see annotated Fig. 6) and vent openings (see annotated Fig. 6, out of page) which allow air to flow from the one or more fan assemblies to an interior of the protective hood or shroud; the air intake openings extend in planes which are perpendicular to planes in which the vent openings extend (are perpendicular to one another).  

    PNG
    media_image2.png
    782
    859
    media_image2.png
    Greyscale

Regarding claim 11, the article of Levine describes wherein the protective hood or shroud is constructed of material which resists ignition (all material resists ignition, at least to some extent) and helps insulate against heat (protects against heat, para. 0001).  
Claim(s) 8-11, 15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McBride (US 10939712).
Regarding claim 8, McBride describes a protective hood or shroud (gown 4) comprising: one or more fan assemblies (filtration module 200) having air intake openings (air filter, has multiple openings) and vent openings (vent openings 154) which allow air to flow from the one or more fan assemblies to an interior of the protective hood or shroud (see Fig. 5); the air intake openings extend in planes which are perpendicular to planes in which the vent openings extend (are perpendicular, see Fig. 6).  
Regarding claim 9, the article of McBride describes wherein the protective hood or shroud has a front surface, a rear surface and side surfaces, an interior cavity extends between the front surface, the rear surface, and the side surfaces, the interior cavity is dimensioned to fit a person's head (see annotated Fig. 5 below), the vent openings extend through the rear surface (the vent openings are on the other side of the rear surface and thus extend through the rear surface as in the vent openings have passed beyond the rear surface).  

    PNG
    media_image3.png
    672
    966
    media_image3.png
    Greyscale

Regarding claim 10, the article of McBride describes wherein the protective hood or shroud includes a helmet (hood 14 along with headband 60) and a transparent viewing window (clear faceplate 12).
Regarding claim 11, the article of McBride describes wherein the protective hood or shroud is constructed of material which resists ignition (all material resists ignition, at least to some extent) and helps insulate against heat (all material insulates against heat at least to some degree).  
Regarding claim 15, as applied to claim 9, McBride describes wherein a mounting strip (seal 18) of material is provided on the rear surface.  
Regarding claim 17, as applied to claim 15, McBride describes wherein a rear flap (lanyard 20) is positioned in line with the mounting strip (see Fig. 21).  
Regarding claim 18, as applied to claim 9, McBride describes wherein the vent openings (154) are dimensioned to allow air to enter the interior cavity, the vent openings are positioned to extend into the interior cavity at a location proximate a back of a neck of a user (is proximate a back of a user, see Fig. 5), wherein the positioning of the vent openings facilitates the proper flow of air in the interior cavity to provide proper ventilation to the user to keep the wearer cool (fully capable of cooling the user).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clemente (US 20190350279).
Regarding claim 20, Clemente describes a protective hood (helmet 12 and cooling device 11) or shroud comprising: one or more fan assemblies (fan 17) to circulate air inside the protective hood or shroud (see Fig. 5A), the one or more fan assemblies having air intake openings (intake 14) and vent openings (exhaust port 15), the vent openings positioned proximate a back of a neck of a wearer (see Fig. 5A, proximate a neck of a wearer) to facilitate the air to flow from the one or more fan assemblies to an interior of the protective hood or shroud (see Fig. 5A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20190216143) in view of Colatruglio et al. (US 20170203540).
Regarding claim 5, the article of Harris describes the limitations of claim 5, but does not explicitly describe wherein the article of outwear has one or more layers of material which are arc flash and flash fire resistant with a 40 cal/cm2 or greater arc rating.
In related art for flame resistant apparel, Colatruglio describes that the garment can have a TPP rating of at least 40 cal/cm2 or higher (para. 0053, woven, para. 0023, 0026).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Harris to have a higher rating and be formed of the material as described in Colatruglio in order to provide increased wearer comfort without increased weight (para. 0013, Colatruglio) while also providing additional protection to greater temperatures (para. 0053, Colatruglio).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 20170089669) in view of Colatruglio et al. (US 20170203540)
Regarding claim 12, the article of Levine does not explicitly describe wherein the material has a layer of fibers for which is sandwiched between other layers of different fibers.  
In related art for articles, Colatruglio describes utilizing a textile layer 30 that includes multiple textile layers 36 along with a face cloth 32 such that there are multiple layers sandwiched between other layers (see Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Levine to be that of Colatruglio in order to provide increased wearer comfort without increased weight (para. 0013, Colatruglio) while also providing additional protection to greater temperatures (para. 0053, Colatruglio).
Regarding claim 13, the article of Levine as modified includes wherein the fibers may be made from woven fabric, non-woven fabric, natural fibers, synthetic fibers or a combination thereof (all materials are either natural or synthetic, therefore this claim merely states that the fibers must be made of something).  
Regarding claim 14, the article of Levine as modified includes wherein one or more layers are arc flash and flash fire resistant with a 40 cal/cm2 or greater arc rating (at least 40 cal/cm2 or greater, para. 0053, Colatruglio).  
Claims 8-11, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 20060048776) in view of Otey (US 20170332721).
Regarding claim 8, Cunningham describes a protective hood or shroud (hood 30) comprising: one or more fan assemblies (fan assembly 60) having air intake openings (cover 66, has multiple openings, see Fig. 7) and a vent opening (exit from fan) which allow air to flow from the one or more fan assemblies to an interior of the protective hood or shroud (para. 0037).
Cunningham does not explicitly describe the air intake openings extend in planes which are perpendicular to planes in which the vent openings extend and that there are multiple vent openings.
Cunningham utilizes an axial fan rather than a centrifugal fan.
In related art for cooling garments, Otey describes utilizing a centrifugal fan 9 in order to move air into the hood and also includes multiple vent openings 12.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the fan of Cunningham to be a centrifugal fan and thus orient the input and output to be perpendicular to one another as such a modification is merely the simple substitution of one known, equivalent element (axial fan) for another (centrifugal fan) that can be used to obtain predictable results (see MPEP 2144.06(II)).   It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the article of Cunningham to include the additional vent opening in order to permit the air to be directed to the particular area required (see Otey describing outlet distributing air to the user, para. 0015).   Furthermore, the only difference between the prior art (Cunningham) and the claimed invention is that there is a single opening rather than multiple vent openings, however, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP  2144.04VI(B)).  The specification provides no information regarding a new an unexpected result by utilizing multiple vent openings. 
Regarding claim 9, the article of Cunningham as modified describes wherein the protective hood or shroud has a front surface, a rear surface and side surfaces, an interior cavity extends between the front surface, the rear surface, and the side surfaces, the interior cavity is dimensioned to fit a person's head (see annotated Fig. 1 below), the vent openings extend through the rear surface (the vent openings extend through the rear surface).  

    PNG
    media_image4.png
    784
    930
    media_image4.png
    Greyscale

Regarding claim 10, the article of Cunningham as modified describes wherein the protective hood or shroud includes a helmet (helmet 100) and a transparent viewing window (transparent shield 50).
Regarding claim 11, the article of Cunningham describes wherein the protective hood or shroud is constructed of material which resists ignition (all material resists ignition, at least to some extent) and helps insulate against heat (all material insulates against heat at least to some degree).  
Regarding claim 15, as applied to claim 9, the article of Cunningham as modified describes wherein a mounting strip (base 62) of material is provided on the rear surface.  
Regarding claim 17, as applied to claim 15, the article of Cunningham as modified describes wherein a rear flap (fan guard 70) is positioned in line with the mounting strip (see Fig. 7).  
Regarding claim 18, as applied to claim 9, the article of Cunningham as modified describes wherein the vent openings (44, as modified includes multiple vent openings) are dimensioned to allow air to enter the interior cavity, the vent openings are positioned to extend into the interior cavity at a location proximate a back of a neck of a user (is proximate a back of a user, see Fig. 6), wherein the positioning of the vent openings facilitates the proper flow of air in the interior cavity to provide proper ventilation to the user to keep the wearer cool (fully capable of cooling the user).
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 20060048776) in view of Otey (US 20170332721) and Kahn (US 2826758).
Regarding claim 16, as applied to claim 15, the article of Cunningham as modified describes wherein, the mounting strip has a generally rectangular shape (is generally rectangular) and is made of material which is different that material of the rear surface (can be constructed of different material, para. 0034).
In related art for ventilated apparel Kahn depicts a similar garment that includes a mounting strip (rectangular rigid support plate 12) is configured to be stiffer and stronger than the rear surface (is configured to be stiffer and stronger it is described as rigid compared to the rubberized cloth, col. 1, ll. 56-60, 66-69).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the mounting strip of Cunningham to be stiffer and stronger that the rear surface so that the fan could be adequately mounted on the mounting strip, thereby lessening the likelihood that the fan would fall out of place or rip from the garment.  
Regarding claim 19, the article of Cunningham as modified includes wherein each of the one or more fan assemblies has, a fan (fan 64), a housing (pocket 74) and a power source (power source 68).
The article of Cunningham does not explicitly describe an outside mounting plate the mounting plates having mounting plate vent openings which align with vent openings.
In related art for ventilating garments Kahn includes a mounting plate (support plate 12) that includes an opening for the fan (see Fig. 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Cunningham to include the mounting plate of Kahn so that the fan could be adequately mounted on the mounting strip, thereby lessening the likelihood that the fan would fall out of place or rip from the garment.  
The garment of Cunningham as modified only includes a single opening in the mounting plate.
The only difference between the prior art and the claimed invention is that there is a single opening rather than multiple vent openings, however, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP  2144.04VI(B)).  The specification provides no information regarding a new an unexpected result by utilized multiple mounting plate vent openings. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include various orientations of fans with garments as well as garments with multiple layer that are fire resistant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732